DETAILED ACTION
In the Non-Final Rejection mailed 3/28/2022:
Claims 9-15, 19-22, and 36-43 were rejected.
Claims 1-8, 16-18, and 23-35 were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 7/28/2022 has been entered:
Claims 9-15, 19-22, and 36-43 are active.
Claims 1-8, 16-18, and 23-35 are cancelled.
Response to Arguments
Applicant’s arguments, filed 7/28/2022, with respect to claims 9-15, 19-22, and 36-43 have been fully considered and are persuasive. The rejections of claims 9-15, 19-22, and 36-43 are withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Line 1 of claim 9 should now say: “A firearm component for a firearm, said firearm component comprising:”.
Lin 12 of claim 20 should now say: “each barrel groove in the series of barrel grooves has [an] a substantially equal barrel groove width;”.
Line 17 of claim 36 should now say: “partially defining a void configured to receive a forward portion of the elongate”.
Line 5 of claim 42 should now say: “each recess in the series of recesses axially overlaps a corresponding slot of said series of compensator”.
Line 1 of claim 43 should now say: “A firearm component as recited in claim 41, wherein said recess is a first recess in a series of recesses, and wherein at least one”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the Non-Final Rejection mailed 3/28/2022, claims 9-10 were indicated as being allowable with the submission of a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d). In response, applicant filed such a terminal disclaimer, overcoming the outstanding non-statutory double patenting rejection. As such, claims 9-10 are in condition for allowance.
In the Non-Final Rejection mailed 3/28/2022, claims 11-15, 19-22, and 36-43 were indicated as being allowable if rewritten or amended to overcome the outstanding rejection(s) under 35 U.S.C. 112(b). In response, applicant filed an amendment to the claims addressing the outstanding rejection(s) under 35 U.S.C. 112(b). As such, claims 11-15, 19-22, and 36-43 are in condition for allowance.
The reasons why claims 9-15, 19-22, and 36-43 are allowable over the prior art may be found in the Non-Final Rejection mailed 3/28/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-8, 16-18, and 23-35 are cancelled. Claims 9-15, 19-22, and 36-43 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641